In an action for a judgment declaring: (1) that a Building Zone Ordinance is void and unconstitutional insofar as it restricts a portion of plaintiffs’ property to residential use; (2) that the refusal of the defendant’s Town Board to entertain plaintiffs’ petition for an amendment of the zoning classification and to call a public hearing on plaintiffs’ proposed change of the zoning classification of their property, is illegal and unconstitutional; and (3) that the plaintiffs’ property may be used for any purpose for which property may be used in a zone classified as a general business district under the provisions of the Building Zone Ordinance, the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, rendered June 17, 1959, dismissing their complaint upon the decision of the court after a non jury trial. Judgment affirmed on the law and the facts, without costs. The record discloses, inter alia, the following facts: In 1943, the plaintiffs purchased a parcel of land comprising about 8.11 acres. From the time that the defendant’s Building Zone Ordinance was first enacted prior to said purchase, that parcel was in a Residence “A” District. Although no deed from the plaintiffs of a portion of the parcel was recorded, it appears that the plaintiffs conveyed to their son a portion comprising 2.3227 acres. While this action relates to a one and one-half acre portion, the plaintiffs’ remaining land, including such portion, consisted of 5.787 acres at the time of the trial. Findings of fact contained in the decision which may be inconsistent herewith are reversed, and new findings of fact are made as indicated herein. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.